 1   ALBERT F. DAVIS (State Bar No. 189703)
     A. F. DAVIS LAW                                     E-FILED 2/19/19
 2   468 North Camden Drive, Suite 200
     Beverly Hills, California 90210
 3   Telephone: (310) 860-7704
     Facsimile: (323) 843-5399
 4   Email: afd@davis-iplaw.com
 5   Attorneys for Plaintiffs
     ALBERT DAVIS and
 6   DEBORAH DAVIS
 7

 8                         UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   ALBERT DAVIS, an individual; and   )   Case No. 2:08-CV-08056 PSG (JTLx)
     DEBORAH DAVIS, an individual,      )
12                                      )
                       Plaintiffs,      )   [PROPOSED] RENEWAL OF
13                                      )   JUDGMENT
            v.                          )
14                                      )
     JEANETTA M. STANDEFOR, an          )
15   individual; ACCELERATED            )
     FUNDING GROUP, INC. and DOES )
16   1-10, inclusive,                   )
                                        )
17                     Defendants,      )
                                        )
18       and                            )
                                        )
19    DARRELL R. DANSBY,                )
                                        )
20                    Relief Defendant. )
                                        )
21

22
23

24

25
26

27

28
 1            The Plaintiffs’ Notice and Application to the Clerk to Enter Renewal of
 2   Judgment, regarding the judgment originally entered on August 13, 2009, has been
 3   considered and upon GOOD CAUSE APPEARING THEREFOR, it is ordered that:
 4            The Judgment Creditors, Albert Davis and Deborah Davis, shall have a
 5   Renewal of Judgment against the Judgment Debtors Jeanetta M. Standefor and
 6   Accelerated Funding Group, Inc. jointly and severally in the amount of one hundred
 7   sixty-five thousand eight hundred sixty dollars ($165,860), plus interest until the date
 8   the defendants fully pay plaintiffs the entire amount of this judgment as follows:
 9            Renewal of money judgment
10                  a.    Total judgment:                   $157,890
11                  b.    Cost after judgment:              $465
12                  c.    Subtotal:                         $158,355
13                  d.    Credits:                          $0
14                  e.    Subtotal:                         $158,355
15                  f.    Interest after judgment:          $7,360
16                  g.    Fee for filing renewal:           $0
17                  h.    Total renewed judgment:           $165,860
18

19            This Renewal of Judgment extends the period of enforceability of the
20   Judgment until 10 years from the date of the Notice and Application for Renewal was
21   filed.
22                                           Clerk, U.S. District Court
23   DATED:_________________
            2/19/19                          By:___________________________
24                                                      Deputy Clerk U.S. DISTRICT JUDGE
25

26

27

28

                                                    2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
